DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 12, 15-20, 22-23 have been considered but are moot in view of new ground of rejection.
	Applicant argues that a mere mention of a dongle in Rajagopalan reference does not overcome the fact that the prior art combination does not result in the invention as claimed; Cho discloses a viewer rating calculation server, method and calculating viewer rating, and viewer rating calculation remote apparatus that is fundamentally different from the claimed system and method. Cho does not teach or suggest determining proximity to a display. Cho does not teach assessing viewer engagement as claimed (pages 6-9). This argument is respectfully traversed.
	On the issue of obviousness, the Supreme Court has stated that "the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). Further, the Court stated "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739. "One of the ways in which a patent's subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent's claims." Id. at 1742. In this case, all limitations as recited are known and benefits of the combination is provided. Therefore, the combination is proper.
In response to applicant's arguments against the references individually (i.e., Applicant argues Cho does not teach or suggest determining proximity to a display. Cho does not teach assessing viewer engagement as claimed), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Cho is not relied on for the teaching of determining proximity to a display or accessing viewer engagement. Instead, Cho is relied on for the teachings including a microphone operable coupled to a processor to sample audio while the video is playing… (see pages 7-8 of the final rejection). The teaching of determining proximity to a display and assessing viewer engagement is already taught by Duggal (see the final rejection, pages 4-6). Rajagopalan is relied on for teachings including computing device is embodied in a compute stick (see page 6 of the final rejection).
Newly added limitation “a computing device communicatively coupled to a television and dedicated to monitoring activity on the television and the environment of the television” in claim 12 is read on Duggal’s disclosure of promotional apparatus communicatively coupled to display screen and use to monitoring or tracking activity of playing video, video segment being watched, user actually looking at, etc. on the display screen and the environment such as displaying video, user closer, user adjacent, location, etc. of the display screen – see include, but not limited to, figures 4-5, paragraphs 0007, 0029-0030, 0061-0064, 0069, 0074, 0082-0083). Thus, the combination of the references discloses all limitations as recited in the claims.
For reason given above, rejections of claims 12, 15-20, 22-23 are discussed below.
	Claims 1-11, 13-14, 21 have been canceled.

Claim Objections

Claims 12 and 16 are objected to because of the following informalities:  claim 12 recites limitation “comprising,” in line 5, should be changed to – comprising: --.  
	Claim 16, line 3, recites “a server:” should be changed to – a server, --Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 20170270560) in view of Rajagopalan et al. (US 10356142) and further in view of Cho et al. (US 20180098122) and Rowe et al. (US 20140026158).

Regarding claim 1, Duggal discloses a system for assessing engagement of a viewer with a video playing on a display (system for accessing behaviors of a viewer/visitor/user (hereinafter referred to as viewer) with a video playing on a display screen – see include, but not limited to, figures 3-4, 6, 10, paragraphs 0034, 0040), the system comprising:
	a computing device communicatively coupled to a television and dedicated to monitoring activity on the television and the environment of the television (read on Duggal’s disclosure of promotional apparatus communicatively coupled to display screen and use to monitoring or tracking activity of playing video, video segment being watched, user actually looking at, etc. on the display screen and the environment such as displaying video, user closer, user adjacent, location, etc. of the display screen – see include, but not limited to, figures 1-6, 10, paragraphs 0007, 0029-0030, 0061-0064, 0069, 0074, 0082-0083), the computing device comprising, 
	an antenna, disposed in proximity to the display, to transmit and receive at least one wireless beacon signal from one or more of a personal device carried or worn by the viewer and a mobile phone associated with the viewer (a beacon, disposed in proximity with the display screen, to wirelessly communicate at least one wireless beacon signal from one or more mobile devices carried or worn by the viewer and a mobile device associated with the viewer – see include, but not limited to, figures 1-4, 6, 10, paragraphs 0026-0027, 0050, 0054, 0056, 0062, 0065);
	a processor, operably coupled to the antenna, to estimate a proximity of the viewer to the display based on the at least one wireless beacon signal (processing component with proximity determination module, operably coupled to the beacon/transceiver, to estimate a proximity of the viewer to the display based on the at least one wireless beacon signal – see include, but not limited to, figures 2-4, 6, 10, paragraphs 0061, 0064, 0113);
	a microphone operably coupled to the processor to receive audio/voice (see include, but not limited to, paragraphs 0089, 0115, figures 2, 10);
	a memory, operably coupled to the processor, to store data comprising the proximity of the viewer to the display, the identify of the video, a timestamp indicating when the data was collected (memory/storage/database of computing device (e.g., promotional apparatus, operably coupled to processor(s), to store data comprising proximity of the viewer to the display screen, the identify for video, a timestamp associated with segment indicating when the data was collected – see include, but not limited to, figures 4-6, 10, paragraphs 0027-0029, 0032, 0069, 0077, 0114); and
	a network interface, operably coupled to the processor, wherein the computing device is embodied in a compute device and communicates with the display via a means selected from a group comprising, a WIFI connection, an HDMI port and a USB port (a network interface 106 with server and/or mobile device, operably coupled to the processor of the promotional apparatus, wherein the promotional apparatus is embodied in a computing device 1002 (e.g., promotional apparatus 104) and communicates with the display screen via means selected from group comprising, a WiFi connection – see include, but not limited to, figures 2-4, 10, paragraphs 0053, 0062, 0068, 0122); and
	a server remote from a location of the computing device and communicatively coupled to the computing device via the network interface, wherein the server receives the data under predetermined circumstance and operates on the data, wherein operating comprises one or more of using the audio fingerprints to identify the video, using the proximity of the viewer to the display and the timestamp to access the engagement of the viewer with the video playing on the display, and wherein the server is communicatively coupled to multiple computing devices (e.g., server device 108 remote from a location of the promotional apparatus 104 and communicatively coupled to the promotional apparatus 104 via the network interface 106, wherein the server device receives data under predetermined circumstance and operates on the data, wherein the operating comprises one or more of using the proximity of the viewer to the display and the timestamp to access the behaviors/engagement of the viewer with the video playing on the display to determine interest level of the user, wherein the server device 108 is communicatively coupled to multiple computing devices/promotional apparatus in a venue – see include, but not limited to, figures 1, 3, 7, 9-10, paragraphs 0027, 0028, 0032, 0038-0040, 0050, 0054, 0067, 0089).
	Duggal does not explicitly disclose a microphone operably coupled to the processor to sample audio while the video is playing, wherein the processor generates audio fingerprints from the audio, and wherein the audio fingerprints are used to identify the video; memory stores audio fingerprints. 
	Duggal discloses components of the promotional apparatus may be separated into one or more different devices or housing or may be integrated within or on a single housing of one device (paragraph 0061). However, Duggal does not disclose the computing device is embodied in a compute stick.
	Rajagopalan discloses a computing device comprising an antenna, disposed in proximity to display (antenna 212, 213 in the media streaming device 102 disposed in proximity to display of television and/or display 216) to transmit and receive at least one wireless signal, a memory coupled to a processor (see include, but are not limited to, figures 1-4), the computing device is embodied in a compute stick and communicates with the display via a means selected from a group comprising, a WiFi connection, an HDMI port and a USB port (media streaming device 102 may be a media streaming stick and communicates with the display via a means selected from a group comprising a WiFi connection, an HDMI port, and USB port – see figures 1A, 2, 4, col. 2, line 63-col. 3, line 10, col. 7, lines 24-34, col. 11, lines 21-60, col. 16, lines 12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal with the teachings including computing device is embodied in a compute stick as taught by Rajagopalan in order to yield predictable result for accommodating a variety of needs and circumstances (col. 16, lines 7-14).
	Cho discloses a computing device comprising: a microphone operably coupled to the processor to sample audio while the video is playing, wherein the processor generates audio fingerprints from the audio, and wherein the audio fingerprints are used to identify the video (computing device comprising: a microphone coupled to a processor to sample/collect audio signal of broadcast content while the broadcast content is playing, the processor/controller generates audio fingerprints from the audio signal, the audio fingerprints are used to identified the video of broadcast content -  see include, but not limited to, figures 2-5, paragraphs 0053, 0055, 0095, 0111, 0112); and
	a server remote from a location of the computing device and communicatively coupled to the computing device via network interface, wherein the server receives the data under predetermined circumstance and operates on the data, wherein operating comprises one or more of using the audio fingerprints to identify the video, using the timestamp to access the engagement of the viewer with the video playing on the display, and wherein the server is communicatively coupled to multiple computing devices (server such as viewer rating calculating server, broadcast provider, etc. remote from the location of computing devices 130 and/or 150 and/or 170 and communicatively coupled to the computing devices 130 and/or 170 via network interface 160 and/or 120, wherein the server receives data under predetermined circumstances and operates on the data, the operating comprises one or more of using the audio fingerprints to identity the video of broadcast content, using time information to access the behavior/selection of the viewer with broadcast content playing on the display/television wherein the server is communicatively coupled to multiple computing devices 130 and/or 170 – see include, but not limited to, figures 1, 4-7, paragraphs 0075, 0082, 0090, 0130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal in view of Rajagopalan with the teachings including a microphone operably coupled to the processor to sample audio while the video is playing, wherein the processor generates audio fingerprints from the audio, and wherein the audio fingerprints are used to identify the video and data stored in memory comprises the audio fingerprints as taught by Cho in order to yield predictable result of accurately identify video and viewer rating (see for example, paragraph 0002).
	Rowe discloses processor generates audio fingerprint from audio, wherein the audio fingerprints are used to identify video (master device comprises processor 202 generates audio fingerprint from audio of TV broadcast content, wherein the audio fingerprints are used to identify the TV content – see include, but not limited to, figures 1A, 2, 4A, 4C, 4D, paragraphs 0034-0038, 0043);
	memory, operably coupled to processor, to store data comprising proximity of viewer to the display, the identity of the video and a timestamp indicating when the data was collected, and audio fingerprint (memory 212 coupled to the processor 202, to store data comprising proximity of viewer to the display (based on viewer tag), the identity of TV program being broadcast and timestamp (230) indicating when the data was collected, and audio fingerprint (232) - – see include, but not limited to, figures 1A, 2, 4A, 4C, 4D, paragraphs 0028, 0034-0038, 0043, 0057).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal in view of Rajagopalan and Cho with the teachings including memory to store audio fingerprints as taught by Rowe in order to send broadcast records with audio fingerprint at predefined scheduled time (paragraphs 0058, 0024).

Regarding claim 15, the limitations of the method that correspond to the limitations of the system in claim 12 are analyzed as discussed in the rejection of claim 12. Particularly, Duggal in view of Rajagopalan, Cho and Rowe discloses a method of estimating engagement of a viewer with a particular program playing on a display device, the method comprising:
	receiving, by a viewer device comprising one or more of a wearable device worn by the viewer and a mobile phone associated with the viewer, a first wireless beacon signal broadcast by a computing device while the program is playing on the display device, wherein the computing device is embodied in a compute stick and communicates with the display via a means selected from a group comprising, a WIFI connection, an HDMI port and a USB port (see similar discussion in the rejection of claim 12 and Duggal: figures 3-7, 10, paragraphs 0061-0063; Rajagopalan: figures 1A, 2-4);
	receiving, by the viewer device, a second wireless beacon signal broadcast by a beacon while the program is playing on the display device (receiving, by the viewer device and/or mobile device, a second wireless beacon signal broadcast by a beacon/transmitter of the computing device/promotional apparatus and/or video streaming device – see similar discussion in the rejection of claim 12 and Duggal: figures 1-7, 10; Rajagopalan: figures 1A, 2-4; Cho: figures 1-5);
	acquiring, by the computing device, samples of an audio signal associated with the program playing on the display (see similar discussion the rejection of claim 12 and Cho: figures 1-4; Rowe: paragraphs 028, 034-0038, 0057);
	determining an identity of the program based on the samples of the audio signal (see similar discussion of claim 12 and Cho: figures 1-4, paragraphs 0021-0023, 0057; Rowe: paragraphs 0034-0038, 0057);
	estimating, based on the first beacon signal and the second beacon signal, a location of the viewer with respect to the display while the display is playing the program (see similar discussion in the rejection of claim 12 and include, but not limited to, Duggal: figures 1-4);
	measuring, with the wearable device, at least one of a heartbeat of the viewer or movement of the wearable device (measuring the movement of the mobile device – see include, but are not limited to, Duggal: figures 1-4 and discussion in the rejection of claim 12); and
	assessing engagement of the viewer with the program playing on the display based on the location of the viewer with respect to the display and the at least one of the heartbeat of the viewer or the movement of the viewer device wherein
	 the display device is one of the multiple display devices within a residence (the display device is one or multiple display devices within a residence such as a house, at home, a hotel, etc.), the second wireless beacon single is one of multiple second wireless beacon signals, and wherein each viewer is identifiable by the computing device (see similar discussion in the rejection of claim 12 and include, but not limited to, Duggal: figures 1-4, 6, 10, paragraphs 0026-0028, 0038; Cho: figures 1-5, paragraphs 0055, 0061, 0087-0088, 0118; Rowe: figures 1A, 4A-4B).

Regarding claim 16, Duggal in view of Rajagopalan, Cho, and Rowe discloses the method of claim 15, further comprising:
	transmitting measurements of the first beacon signal and the second beacon signal from the viewer device to a server: wherein the server is remote from the residence, and wherein the computing device communicated with the server via a remote interface (transmitting the measurement of the first and second signals from the viewer device to a server and/or provider, wherein the server and/or provider is remote from the residence/venue/house, wherein the computing device communicates with the server video a remote interface network – see include, but not limited to, Duggal: figures 1-3, 7-10, paragraphs 0038; Cho: figures 1-7, paragraphs 0055, 61, 87-88; Rowe: figures 1A, 2-3).
	
Regarding claim 17, Duggal in view of Rajagopalan, Cho, and Rowe discloses the method of claim 16, wherein determining an identity of the program based on the samples of the audio signal comprises generating audio fingerprints and comparing the fingerprints to information in a database (comparing generated first audio fingerprint with second audio fingerprint information in database – see include, but not limited to, Cho: figure 4, paragraphs 0019-0021; Rowe: figures 2-3, paragraph 0073).

Regarding claim 18, Duggal in view of Rajagopalan, Cho, and Rowe discloses the method of claim 15, further comprising:
	receiving, by the viewer device, a third beacon signal from another computing device associated with another display device while another program is playing on the other display device;
	estimating a location of the viewer with respect to the other display device based on the third beacon signal; and
	assessing engagement of the viewer with the other program playing on the other display device based on the location of the viewer with respect to the other display device (see similar discussion in the rejection of claim 12 and  include, but are not limited to, Duggal: figures 2-6, 10, Rajagopalan: figures 1A-1B, 4; Cho: figures 1-5; Rowe: figures 1A-3; wherein the third beacon signal and another display device are read on other beacon signal from another computing device (another promotional apparatus/streaming device or another remote apparatus associated with another display).
	
Regarding claim 19, Duggal in view of Rajagopalan, Cho and Rowe discloses the system of claim 12, wherein the display is a first display, the video is a first video, and the at least one wireless beacon signal comprises a first wireless beacon signal, a second wireless beacon signal, and a third wireless beacon signal, and further comprising:
	a first computing device, operably coupled to the first display, to transmit the first wireless beacon signal to the antenna;
	a second display to play a second video;
	a second computing device, operably coupled to the second display, to transmit the second wireless beacon signal;
	a beacon to transmit the third wireless beacon signal;
	wherein the personal device is configured to measure at least one of the heart rate of the viewer or a motion of the viewer; and
	the processor is configured to assess the engagement of the viewer with the first video and the second video based on the at least one of the first beacon signal, the second beacon signal, or the third beacon signal received by the personal device and the at least one of the heart rate of the viewer or the motion of the viewer measured by the personal device (see similar discussion in the rejection of claim 18 above. It is noted that the limitation of the heart rate of viewer or a motion of the viewer is recited as an alternative. Therefore, only “a motion of viewer” is required and taught by the prior art as indicated in the rejection of claim 15- See also Duggal: figures 1-4, 7, 10; Rowe: figures 1A-3). 

Regarding claim 20, Duggal in view of Rajagopalan, Cho and Rowe discloses the system of claim 19, wherein:
	The first computing device is configured to acquire samples of a first audio signal associated with the first video and to determine an identity of the first video based on the samples of the first audio signal; and
	the second computing device is configured to acquire samples of a second audio signal associated with the second video and to determine an identity of the second video based on the samples of the second audio signal (see similar discussion in the rejection of claim 1 and Cho: figures 1-4, paragraphs 0019-0022; Rowe: figures 2-5, paragraphs 0028, 0034-0038, 0057, 0073;  wherein the second computing device is read on second computing device such as second/another viewer rating calculating remote apparatus 130 configured to acquire samples of second audio signal associated with second/another broadcast content and to determine the second broadcast content based on the second audio signal). 

Regarding claim 22, Duggal in view of Rajagopalan, Cho and Rowe discloses the method of claim 17, further comprising:
	storing the audio fingerprints, the identity of the program, the location of the viewer, and an identity of the viewer in a memory of the computing device; and
transmitting the audio fingerprints, the identity of the program, the location of the viewer, and the identity of the viewer to the server under predetermined circumstances (uploaded or transmitting, in batches, the audio fingerprint, information of identify of the program, location of the viewer, identity of the user, to the server – see include, but are not limited to, Duggal, figures 1, 3-7, 10, paragraphs 0028, 0032, 0102; Cho: figures 1-7; Rowe: figures 2-3, paragraphs 0028, 0034-0038, 0057, 0073). 

Regarding claim 23, Duggal in view of Rajagopalan, Cho and Rowe discloses the method of claim 22, further comprising generating and storing a timestamp that indicates when the location of the viewer and the audio samples were collected (see include, but not limited to, Cho: paragraph 0075; Rowe: figures 1A-4B, 4D, paragraphs 0028, 0034-0038, 0057, 0073).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Shoemake et al. (US 20150070516) discloses automatic content filtering.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 25, 2022